Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Detailed Action 
This is in response to the amendment filed 11/16/2021
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 11, 16, 22, 23, 30, 35, 37, 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 2014/0371676 (Leeflag et al.)  in view of U.S. Patent Publication Number 2009/0125097 (Bruszewski et al.) 
, 30 Leeflag discloses as shown in Figures 2, an assembly capable of puncturing tissue, the assembly comprising: a flexible puncture device (needle 40 discloses as made of flexible material of stainless steel, see paragraphs [0029], [0032], [0034]) capable of puncturing tissue;  and a supporting member (dilator 60, see paragraphs [0036], [0039]), comprising a reinforcing member (braid or coil or metal, see paragraph [0039]), the reinforcing member being shapable and configured to provide stiffness to the flexible puncturing device to be capable of enabling force transmission to a distal end of  the assembly; sees paragraph [0036], [0058];  wherein the substantially flexible puncture device is capable of being selectively insertable within the supporting member to be selectively usable in co-operation therewith during a portion of a procedure for puncturing tissue and wherein the substantially flexible puncture device is usable independently therefrom during another portion of the procedure, in order to puncture tissue and while facilitating exchange and positioning, wherein the supporting member is capable of providing sufficient stiffness to the flexible puncturing device when the device is inserted therein to enable torque to be transmitted to a distal end of the assembly.  See paragraphs [0030], [0033], [0054].
Leeflag fails to disclose the reinforcing member is a hypotube.
Bruszewski, from the same field of endeavor teaches a similar assembly as shown in Figure 8 with a similar reinforcing member (dilator assembly 402, see paragraph [0054]) which comprises a hypo-tube, the reinforcing member is shapeable. See paragraph [0085] 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the assembly disclosed by Leeflag by substituting the material of the dilator disclosed by Leeflag for the one disclosed by Bruszewski because it would only require the simple substitution of one known alternative material for another to produce nothing but predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).

Regarding claim 16, Leeflag discloses the supporting member comprises a reinforced dilator, the reinforced dilator comprising the reinforcing member, one or more polymer layers surrounding the reinforcing member. See paragraph [0039]
 discloses wherein the one or more polymer layers comprise an inner polymer layer and an outer polymer layer. See paragraph [0059].
Leeflah is silent as to the reinforcing member is located between the inner polymer layer and the outer polymer layer. 
It is the position of the Office that it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the assembly disclosed by Leeflag by rearranging the location of the reinforcing member such that it was located between the inner polymer layer and the outer polymer layer because it would only require the rearrangement of parts without modifying how the device operates. see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)
Regarding claim 35, Leeflag discloses wherein a curve portion (bend, see paragraph [0058]) of the supporting member is shapeable to enable the curve portion member to be re-shaped and of be reinserted therewith, in order to optimize the position of the assembly against a target tissue site.
Regarding claim 37, Leeflag discloses wherein the supporting member comprises a supporting member radiopaque marker. See paragraph [0038].
Regarding claim 43, Leeflag discloses a sheath (guide sheath, see paragraph [0029]) capable of receiving the reinforced dilator for use therewith during a portion of the procedure.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 2014/0371676 (Leeflag et al.)  in view of U.S. Patent Publication Number 2009/0125097 (Bruszewski et al.)  as applied to claim 11 above, and further in view of U.S. Patent Number 2009/0005780 (Kato)
Regarding claim 12, Leeflag fails to disclose the flexible puncture device comprises an energy delivery device that is operable to delivery energy for puncturing tissue.
Kato, from the same field of endeavor teaches a similar assembly as shown in Figure 1, where the substantially flexible puncture device comprises an energy delivery device (energy supplying means, see paragraph [0010]) that is operable to deliver energy in order to puncture tissue, for the purpose of creating a puncture. see paragraph [0010].
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to modify the assembly disclosed by Leeflag to incorporate the generator into the assembly disclosed by Kato in order to facilitate the puncture of tissue by the  

	
 	Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 2014/0371676 (Leeflag et al.)  in view of U.S. Patent Publication Number 2009/0125097 (Bruszewski et al.)  as applied to claim 11 above, and further in view of U.S. Patent Publication Number 2013/0123827 ( (Kellerman et al.)
	Regarding claim 40, Leeflag fails to disclose wherein the supporting member radiopaque marker 
comprises a radiopaque coil embedded within one or more polymer layers at a distal tip thereof. 
	Kellerman, from the same field of endeavor teaches a similar assembly as shown in Figure 2a; wherein the supporting member radiopaque marker comprises a radiopaque coil embedded within one or more polymer layers at a distal tip thereof, for the purpose of configuring the end of the support member to be tracked. See paragraph [0039].
	It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to modify the assembly disclosed by Leeflag by substituting the maker disclosed by Leeflag for the one disclosed by Kellerman such that the radiopaque marker disclosed by Kellerman in the support member in order to configure the end of the support member to be tracked, because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Claims 42, 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 2014/0371676 (Leeflag et al.)  in view of U.S. Patent Publication Number 2009/0125097 (Bruszewski et al.)  as applied to claim 11 above, and further in view of U.S. Patent Publication Number 2015/0133989 (Lubock et al.)
Regarding claim 42, Leeflag fails to disclose the puncturing device comprises a radiopaque marker at a distal end, wherein the device radiopaque marker is configured to co-operate with the supporting member radiopaque marker to indicate a relative position of the substantially flexible puncturing device.
Lubock, from the same field of endeavor teaches a similar puncturing device (needle 114, see paragraph [0114]) as shown in Figures 9A-9B wherein the puncturing device includes a radiopaque 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed the invention to modify the puncturing device disclosed by Leeflag to include a radiopaque marker at a distal end in order to track the distal end of the puncturing device. 
So modified, the Office interprets Leeflag in view of Lubock as disclosing the puncturing device comprises a radiopaque marker at a distal end, wherein the device radiopaque marker is configured to co-operate with the supporting member radiopaque marker to indicate a relative position of the substantially flexible puncturing device.
Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 2014/0371676 (Leeflag et al.)  in view of U.S. Patent Publication Number 2009/0125097 (Bruszewski et al.)  as applied to claim 43 above, and further in view of U.S. Patent Publication Number 2007/0270751 (Stangenes et al.)
Regarding claim 44, Leeflag fails to disclose wherein the assembly further comprises: a locking mechanism to enable axial and rotational coupling of the dilator with the sheath for a portion of the procedure.
Stangenes, from the same field of endeavor teaches a similar assembly as shown in Figure 2, where the assembly includes a locking mechanism (snap lock feature, see paragraph [0059]) to enable axial and rotational coupling of the dilator with the sheath for a portion of the procedure, for the purpose of fixing the location of the sheath and dilator together. See paragraph [0059].
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to modify the assembly disclosed by Leeflag to include the snap lock feature disclosed by Stangenes in order to fixing the location of the sheath and dilator together
Claim 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 2014/0371676 (Leeflag et al.)  in view of U.S. Patent Publication Number 2009/0125097 (Bruszewski et al.), U.S. Patent Publication Number 2015/0133989 (Lubock et al.  as applied to claim 44 above, and further in view of U.S. Patent Publication Number 2008/0294111 (Tal et al.)

	Tal, from a related field of endeavor teaches a similar assembly as shown in Figure 1A, wherein a sheath and dilator are configured to be locked together and the dilator comprises a dilator hub and sheath comprises a sheath hub, wherein the locking mechanism comprises one or more keys on the dilator hub for co-operatively engaging with the sheath hub. See claim 3.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the assembly disclosed by Davies by substituting the mechanism for locking the dilator and sheath together for the hubs disclosed by Tal because it would only require the simple substitution of one alternative means for another to produce nothing but predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).

Claim 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 2014/0371676 (Leeflag et al.)  in view of U.S. Patent Publication Number 2009/0125097 (Bruszewski et al.), U.S. Patent Publication Number 2015/0133989 (Lubock et al.)  as applied to claim 42 above, and further in view of U.S. Patent Number 2009/0005780 (Kato), U.S. Patent Publication Number 2015/0133989  (Lubock et al.)

Regarding claim 63 Leeflag fails to disclose the flexible puncture device comprises an energy delivery portion that is operable to delivery energy for puncturing tissue.
Kato, from the same field of endeavor teaches a similar assembly as shown in Figure 1, where the substantially flexible puncture device comprises an energy delivery portion (energy supplying means, see paragraph [0010]) that is operable to deliver energy in order to puncture tissue, for the purpose of creating a puncture. see paragraph [0010].

Leeflag fails to disclose the puncturing device comprises a radiopaque marker at a distal end, wherein the device radiopaque marker is configured to co-operate with the supporting member radiopaque marker to indicate a relative position of the substantially flexible puncturing device.
Lubock, from the same field of endeavor teaches a similar puncturing device (needle 114, see paragraph [0114]) as shown in Figures 9A-9B wherein the puncturing device includes a radiopaque marker, capable of co-operating (by being visible) with a supporting member (110) radiopaque marker to indicate a relative position of the substantially flexible puncturing device, for the purpose of tracking the puncturing device. See paragraph [0114]
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed the invention to modify the puncturing device disclosed by Leeflag to include a radiopaque marker at a distal end in order to track the distal end of the puncturing device. 
So modified, the Office interprets Leeflag in view of Lubock as disclosing a first configuration, where the substantially flexible puncturing device is positionable within the supporting member such that the device radiopaque marker is in alignment with the supporting member radiopaque marker; and a second configuration, wherein the substantially flexible puncturing device is advanceable within the supporting member such that the device radiopaque marker is substantially out of alignment with and distal to the supporting member radiopaque marker; Wherein the second configuration indicates positioning of an energy delivery portion of the flexible puncturing device beyond the supporting member for positioning against a target tissue site for puncture of tissue. See paragraphs [0030], [0033], [0054] of Lubock disclosing puncturing device and support member are moveable relative to one another.
	Claims 11, 67, 72, is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 2014/0371676 (Leeflag et al.) in view of U.S. Patent Publication Number 2009/0125097 (Bruszewski et al.) U.S. Patent Publication Number 2016/0175009 (Davies)
Regarding claim 11, under an alternative interpretation Leeflag discloses as shown in Figures 2, an assembly capable of puncturing tissue, the assembly comprising: a supporting member (dilator 60, 

Leeflag fails to disclose a flexible puncture device for puncturing tissue, wherein the substantially flexible puncture device is capable of being selectively insertable within the supporting member to be selectively usable in co-operation therewith during a portion of a procedure for puncturing tissue and wherein the substantially flexible puncture device is usable independently therefrom during another portion of the procedure, in order to puncture tissue and while facilitating exchange and positioning, wherein the supporting member is capable of providing sufficient stiffness to the flexible puncturing device when the device is inserted therein to enable torque to be transmitted to a distal end of the assembly.  
Bruszewski, from the same field of endeavor teaches a similar assembly as shown in Figure 8 with a similar reinforcing member (dilator assembly 402, see paragraph [0054]) which comprises a hypo-tube, the reinforcing member is shapeable. See paragraph [0085] 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the assembly disclosed by Leeflag by substituting the material of the dilator disclosed by Leeflag for the one disclosed by Bruszewski because it would only require the simple substitution of one known alternative material for another to produce nothing but predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).




Davies, from the same field of endeavor discloses a similar assembly as shown in Figure 1, an assembly for puncturing tissue, the assembly comprising: a flexible puncture device (wire 200, see paragraph [0046]) capable of puncturing tissue;  and a supporting member (dilator 100, see paragraphs [0047], [0061]) capable of supporting the substantially flexible puncturing device: wherein the substantially 
and wherein the substantially flexible puncture device is usable independently therefrom during another portion of the procedure, in order to puncture tissue and while facilitating exchange and positioning. 
	It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to modify the assembly disclosed by substituting the guidewire disclosed by Leeflag for the wire disclosed by Davies because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
	Regarding claims 67, 72 Leeflag in view of Davies discloses wherein the substantially flexible energy based puncturing device comprises an RF guidewire comprising a distal electrode tip (tip 208, see paragraph [0098]), wherein the RF guidewire comprises a pigtail wire. See paragraph [0099] of Davies.
Regarding claim 133, Leeflag fails to disclose 
Claim 133 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 2014/0371676 (Leeflag et al.)  in view of U.S. Patent Publication Number 2009/0125097 (Bruszewski et al.)  as applied to claim 30 above, and further in view of U.S. Patent Publication Number 2016/0175009 (Davies)
Regarding claim 133, Leeflag fail to disclose the supporting member has a flexural rigidity of .0085Nm2 to .0145Nm2
Davies, from the same field of endeavor discloses a similar assembly as shown in Figure 1, wherein the supporting member has a flexural rigidity of .0085Nm2 to .0145Nm2. see paragraph [0069].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the assembly disclosed by Leeflag by substituting some of the material of the supporting member disclosed by Leeflag for the material of the supporting member disclosed by Davies because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).

Response to Arguments
Applicant’s arguments, see pages 7-18, filed 05/03/2021, with respect to the rejection of the claims under Leeflag have been fully considered, but are largely not persuasive. The applicant argues the needle 40 disclosed by Leeflag cannot be used without the dilator 60.  In response, the Office respectfully disagrees. Leeflag simply does not disclose this. The needle 40 disclosed by Leeflag is a completely independent structure from dilator 60. It’s the position of the Office that one of ordinary skill in the art would understand that a surgeon could make an incision in the body and advance the needle 40 by itself, or use the dilator 40 to dilate a part of the body other than the heart, because they have the structure to be able to be used separately. This interpretation is supported by paragraph [0077] which states that Leeflag should not be understood as limited to the explicitly disclosed structures and methods.
The applicant notes that the device disclosed by Leeflag is telescopic and is intended to be loaded together. It is the position of the Office that the needle is capable of being used independent of the dilator if it is never loaded in the dilator.
The applicant argues a braid or coil is not intended to be reshaped. In response, the office respectfully disagrees.  Leeflag discloses the braid or coil or metal is advanced through the vasculature of the body; see paragraph [0047]; which is known to include bends and curves. It follows that when the disclosed braid or coil is advanced through the bends or curves, it is reshaped. Furthermore, it is old and well known in the art that braids are capable of being reshaped. See paragraph [0040] of U.S. Patent Publication Number 2009/0281557 (Sander).
The applicant admits the coil/braid disclosed Leeflag is capable of being reshaped (bent/stressed/compressed), but argues this is different from claim 1 because it returns to its original shape. In response, the Office respectfully disagrees. Nothing about the applicant’s recitation of “shapeable” would exclude the temporary change of shape, which the applicant admits Leeflag discloses. 
The applicant argues Leeflag teaches away from having a reinforcing member that is shapeable because it is disclosed as resilient. In response, the Office respectfully disagrees. Materials are known to be shapeable and resilient, see paragraph [0027] of U.S. Patent Publication Number 2016/0073960 (Jung et al.).

	The applicants remarks regarding the rejection of claim 23 has been considered and is persuasive, but is moot in view of the new grounds of rejection.
	The applicant argues claim 35 is distinct from Leeflag because it recites the supporting 
member is shapeable to enable it to be removed from the puncture device to enable a curve of the supporting member to be re-shaped and to be reinserted therewith, in order to optimize the position of the assembly against a target tissue site because Leeflag discloses the dilator is resilient and would return to its original shape after being bent. In response, the Office respectfully disagrees. The dilator is disclosed as made from nylon which is known to be shapeable. See paragraph [0078] of U.S. Patent Publication Number 2015/0374930 (Hyde). Furthermore, the plain meaning of the term “shapeable” according to Webster’s dictionary is something which is capable of being shaped.  As the applicant has admitted, the dilator disclosed by Leeflag is disclosed as capable of being shaped, by bending.
Regarding the rejection of clam 18, the applicant argues Leeflag teaches away from a combination with Bruszewski because it discloses the dilator is resilient. In response, the Office respectfully disagrees. As explained above, many materials (including nylon which is the one Leeflag discloses the dilator is made out of) are known to be both resilient and shapeable. Furthermore, the broadest reasonable interpretation of the term “shapeable” does not exclude something which bends but returns to its original shape.  The plain meaning of the term shapeable is something which is capable of being shaped.
The applicant further argues there would be no motivation to combine Leeflag with Bruszewski. In response, the Office respectfully disagrees. 
Bruszewski, from the same field of endeavor teaches a similar assembly as shown in Figure 8 with a similar reinforcing member (dilator assembly 402, see paragraph [0054]) which comprises a hypo-tube, the reinforcing member is shapeable. See paragraph [0085] 
 by substituting the material of the dilator disclosed by Leeflag for the one disclosed by Bruszewski because it would only require the simple substitution of one known alternative material for another to produce nothing but predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
The Office has stated on the record that the reinforcing member disclosed by Bruszewski is an equivalent to the reinforcing member disclosed by Leeflag and that substituting one for another would produce nothing but predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).  The applicant has not addressed this position. 
	If a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. See, e.g., In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990).
	Since the applicant has not addressed the stated grounds of rejection, it must be maintained. 
The applicant argues that even if the reinforcing member disclosed by Bruszewski were used with Leeflag it would still fail to meet the “shapeable” limitation because the slotted hypotube would not be able to retain a curve. In response, the Office respectfully disagrees. The broadest reasonable interpretation of the term “shapeable” does not exclude something which bends but returns to its original shape.  The plain meaning of the term shapeable is something which is capable of being shaped.
	The applicant’s remarks regarding the objection to claim 42 have been considered and are persuasive. The prior objection to claim 42 has been withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD G LOUIS/Primary Examiner, Art Unit 3771